Citation Nr: 1408919	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 21, 2013 and in excess of 20 percent thereafter for lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with lumbosacral strain.  

3.  Entitlement to an initial compensable rating for left foot hallux valgus with plantar fasciitis and first metatarsophalangeal joint degenerative changes.

4.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran (appellant) had active military service from June 1983 to April 1987, from June 1987 to September 1991, and from July 1996 to June 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for a heart condition being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 21, 2013, the Veteran's back disability was manifest with subjective complaints of pain but normal range of motion.

2.  As of March 21, 2013, the Veteran's back disability was manifest with forward flexion to 50 degrees with pain but no additional functional loss due to painful motion and no diagnosis of intervertebral disc syndrome and no ankylosis. 

3.  The Veteran's left lower extremity radiculopathy is equivalent to mild impairment, manifested by primarily pain with no decrease in muscle strength, muscle atrophy, or other functional impairment related to radiculopathy.

4.  The Veteran's left foot hallux valgus with plantar fasciitis and first metatarsophalangeal joint degenerative changes constitutes at most a moderate foot injury as it causes pain, affects the Veteran's ability to stand and walk for prolonged periods and causes a slight limp.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to March 21, 2013 and in excess of 20 percent thereafter for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2013).

3. The criteria for a rating of 10 percent, but no higher, for Veteran's left foot hallux valgus with plantar fasciitis and first metatarsophalangeal joint degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71(a), Diagnostic Codes 5280, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

Initial Ratings for Lumbosacral Strain

The Veteran contends he is entitled to a rating in excess of 10 percent prior to March 21, 2013 and in excess of 20 percent thereafter for lumbosacral strain.

Under the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes (DC) 5235-5242, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

The Veteran underwent a VA examination in October 2008.  The Veteran reported constant back pain made worse with standing for more than 30 minutes or sitting for more than 60 minutes.  The Veteran also reported lifting heavy objects causes flare-ups, and he experiences such episodes of moderate severity every two to three weeks.  He reported a 40 percent loss of motion during flare-ups.  The examiner found no spinal muscle abnormalities such as guarding or spasm, no ankylosis, and normal sensory and reflexes.

The Veteran's flexion was measured to 90 degrees with pain from 0 to 40 degrees, extension to 30 degrees with pain from 0 to 30 degrees, right and left rotation to 30 degrees with pain beginning at 20 degrees, and right and lateral flexion to 30 degrees with pain beginning at 20 degrees.

In a February 2010 statement the Veteran said he experiences constant aching and stiffness in his low back that prevents him from activities such as chores and picking up his children.  He reported severe pain when standing up from sitting for an extended period of time as well as feeling the muscles in his back give out.  He reported he takes pain medication daily.

While the Board recognizes the Veteran's complaints, the Board finds that a rating in excess of 10 percent prior to March 21, 2013 is not supported by the evidence.  Only one range of motion testing is available from that period of time, showing essentially normal range of motion, although with complaints of pain.  However, even taking into consideration that pain, the evidence does not show additional functional loss such that a 20 percent or higher evaluation is more appropriate.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  It is important for the Veteran to understand that without consideration of pain the current evaluation could not be justified, let alone a higher evaluation. 

While the record does show worsening of the Veteran's back condition as of March 21, 2013, the Board finds that increase is adequately represented by the 20 percent rating assigned, and a higher rating is not appropriate.

In March 2013 the Veteran underwent another VA examination of his back.  The Veteran reported increasing flare-ups that sometimes cause immobility.  He reported radiating pain sometimes causes him to walk with a limp and said that standing and sitting for extended periods is very uncomfortable.

Forward flexion was measured to 50 degrees, extension to 15 degrees, and right and left lateral flexion to 20 degrees, with pain beginning at the end of each range of motion.  Right and left lateral rotation were measured to 30 degrees or greater with no evidence of painful motion.  There was no loss of range of motion with repetition.  The Veteran was found to have less movement than normal and pain on movement with repetition.  He was noted to have guarding or muscle spasm not resulting in abnormal gait or spinal contour. 

Thus, the VA examination reflects that the Veteran's forward flexion is greater than 30 degrees and there is no ankylosis.  Therefore, he does not meet the criteria for the next higher, 40 percent rating.  Again, the Board has considered the DeLuca factors, but testing showed no additional loss of range of motion as a result of repetition or pain.  The evidence shows no additional functional loss such that the Veteran's condition more closely approximates the criteria for a 40 percent rating.

The Board has also considered whether the Veteran's condition should be rating under the criteria for evaluating intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  The Veteran has not been found to have IVDS.  Further, the evidence does not show he has had any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

Overall, the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent prior to March 21, 2013 and in excess of 20 percent thereafter for lumbosacral strain.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  In this regard, the RO granted service connection for radiculopathy of the left lower extremity in an August 2013 rating decision that the Board will address below.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Initial Rating for Radiculopathy

The Veteran is currently rated at 10 percent for left lower extremity radiculopathy associated with lumbosacral strain.

Diagnostic Code 8520 provides for a 10 percent rating for mild, incomplete paralysis of the sciatic nerve; a 20 percent rating for moderate, incomplete paralysis of the sciatic nerve; a 40 percent rating for moderately severe, incomplete paralysis of the sciatic nerve; a 60 percent rating for severe, incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating for complete paralysis of the sciatic nerve, manifested by symptoms including the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See Id.

On VA examination in March 2013, the examiner stated that the Veteran's left lower extremity radiculopathy involved the sciatic nerve and was of mild severity.

Although in his March 2010 substantive appeal the Veteran described sometimes feeling weakness in his left leg, no such weakness was noted at the VA examination, and the examiner specifically found normal muscle strength and no atrophy.  The examiner also found the Veteran had normal reflexes.  

All other symptoms described by the Veteran and found by the VA examiner are purely sensory.  The evidence shows the Veteran does experience some pain, which the VA examiner described as mild and intermittent.  In his March 2010 statement the Veteran also complained of numbness, but the Board notes that the VA examiner found no numbness or paresthesias or dysesthesias.  The Veteran's sensory examination was further normal.

Thus, the evidence suggests the Veteran's symptoms are essentially sensory, although he perceives some weakness not shown on examination.  Further, even the sensory symptoms can be described as no more than mild as his primary symptom is pain with subjective complaint of numbness.  Even considering the Veteran's symptoms as he himself has described them, the Board finds that he is not entitled to a higher rating.

Based on the forgoing, the Board finds that a preponderance of the evidence reflects that the Veteran's radiculopathy involves only mild, incomplete paralysis of the sciatic nerve rather than moderate, incomplete paralysis or greater.  Therefore, the benefit of the doubt doctrine is not for application and the Veteran is not entitled to a higher rating.

Initial Rating for Hallux Valgus

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 3 8 C.F.R. § 4.71a, Diagnostic Code 5284. 

Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that giving the Veteran the benefit of the doubt, his left foot condition warrants a 10 percent rating.

X-rays done at the Veteran's October 2008 VA examination showed mild hallux valgus and minimal first metatarsophalangeal joint degenerative changes with no acute fracture or subluxation.  The examiner also diagnosed plantar fasciitis.

At the examination the Veteran reported pain in his left heel that moves into his arch and middle foot causing a throbbing pain.  He reported heel pain is constantly present and he has additional pain when walking.  On examination the examiner found tenderness to the foot with deep palpation to the arch and heel.  

In March 2013 the Veteran underwent another VA examination.  The examiner noted the Veteran's tenderness in the sole of his foot and described his hallux valgus symptoms as "mild to moderate."  The examiner noted the Veteran walked with a slight limp favoring the left side.  The Veteran also reported his foot pain wakes him during the night and he has discomfort with prolonged standing and walking.

Considering the Veteran's reports of pain, its effect on the Veteran's ability to stand and walk, and the fact that the condition causes a slight limp, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's condition approximates a moderate foot injury.

However, the Board finds that his condition does not warrant a higher rating as a preponderance of the evidence is against finding that his disability is moderately severe or severe.  While the Veteran's prolonged standing and walking is limited by pain, he is not so functionally limited that he is unable to do either.  Further, the condition does not affect his posture, and the March 2013 VA examiner found the Veteran's limp to be only slight.  The Veteran has also not been noted to have any other foot or toe deformities, flat foot, or other conditions on examination.

Therefore, the Board finds a rating of 10 percent, but no higher, is warranted under Diagnostic Code 5284.

The Board has also considered rating the Veteran's condition under Diagnostic Code 5280, but finds that the Veteran is not entitled to a 10 percent rating under the code.  Further, a 10 percent rating is the highest that can be awarded under Diagnostic Code 5280, and thus, would be no more beneficial to the Veteran.

Referral for Extraschedular Consideration

Finally, the Board finds an extraschedular rating is not warranted for the Veteran's lumbosacral strain, lower left extremity radiculopathy, or hallux valgus.  In an exceptional case where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular criteria inadequate.  The Veteran's main complained of symptoms are pain and reduced range of motion, both of which are contemplated in the ratings assigned.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's disabilities.  In addition, the Board finds the record does not reflect that the Veteran's disabilities markedly interfere with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disabilities are considered by the scheduler ratings.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

A notice letter was sent to the Veteran in September 2008, prior to the February 2009 initial adjudication of the claims on appeal.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for original service connection claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all necessary development has been accomplished.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has obtained the Veteran's service treatment records.  The Veteran also submitted lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in October 2008 and March 2013.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


ORDER

An initial rating in excess of 10 percent prior to March 21, 2013 and in excess of 20 percent thereafter for lumbosacral strain is denied.

An initial rating in excess of 10 percent for left lower extremity radiculopathy associated with lumbosacral strain is denied.

An initial rating of 10 percent, but no higher, for left foot hallux valgus with plantar fasciitis and first metatarsophalangeal joint degenerative changes is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Veteran's entrance and discharge examinations from his first two periods of service, from June 1983 to April 1987 and from June 1987 to September 1991, contain no notation of a heart murmur pre-existing service and the Veteran's heart was found normal on both his entrance and discharge examinations.

The Veteran's heart was further noted as normal on his January 1996 enlistment examination prior to the start of his third period of active duty from July 1996 to June 2008, although the examiner noted that the Veteran reported having a heart murmur as a child.  The examiner stated that he could not hear a heart murmur at that time.  

A July 1996 service treatment record reflects that the Veteran underwent a cardiac evaluation for the reported murmur.  The Veteran was found to have a mild left ventricular dysfunction of unclear origin and to be completely asymptomatic.

In October 2004 the Veteran reported after returning from the Persian Gulf that he had experienced multiple episodes of heart palpitations while deployed.  He has continued to report episodes of heart palpitations since.

The Veteran was afforded a VA examination in October 2008 at which he was diagnosed with mild mitral regurgitation and trace tricuspid regurgitation.  The examiner noted the Veteran was experiencing no chest pain pathology at the time of the examination.

The Veteran contends his current heart condition is not related to the heart murmur he was noted to have at birth.

The Board finds another VA examination is necessary to obtain an opinion as to whether the Veteran had a pre-existing heart condition prior to his entrance into service, whether that condition is the same as his current heart condition, and if so, whether the condition was aggravated during service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his heart condition.  The Veteran's claims file and a copy of this remand must be made available to the examiner.

The examiner should answer the following questions, providing a complete rationale:

a) Is there clear and unmistakable evidence that the Veteran's current heart condition existed prior to service?  

b) Is there clear and unmistakable evidence that any preexisting condition was not aggravated by service?  A lack of aggravation can be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.

c) If a current condition that did not exist prior to service is diagnosed, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability began during or is causally related to service.

2. Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


